DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 (currently amended): A micro lens assembly for short-range imaging, in order from an object side to an image side, comprising: a flat panel made of glass; a first lens group having a plurality of lens elements, a first lens element of the first lens group having an object-side surface being concave near an optical axis, being aspheric and provided with an inflection point; a stop; a second lens group having a plurality of lens elements; and an IR cut filter made of glass[[.]] ; wherein a focal length of the first lens group combined is LF, a focal length of the second lens group combined is RF, a distance from an object to be imaged to the object-side surface of the first lens element of the first lens group along the optical axis is OTL, a distance from the object to be imaged to an image plane along the optical axis is TTL, and they satisfy the relations: LF>0; RF>0; 0.65<LF/RF<1.25; OTL<2.0 mm; TTL<10 mm.

Reasons for Allowance
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claim 1 in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper. Regarding claim 1, the closest prior art, Wang et al. (2017/0293107), teaches a micro lens assembly for short-range imaging (Figure 1), in order from an object side (OS, magnified side) to an image side (IS, minified side), comprising: a first lens group having a plurality of lens elements (110, first lens group), a first lens element of the first lens group (112, first lens) having an object-side surface being concave near an optical axis (Table 1, S1, surface), being aspheric ([0016]) and provided with an inflection point ([0016]); a stop (S, aperture); a second lens group having a plurality of lens elements (120, second lens group); and an IR cut filter (130, infrared filter). Wang fails to teach a flat panel made of glass; the IR cut filter made of glass; and the following conditions to be simultaneously satisfied: LF>0; RF>0; 0.65<LF/RF<1.25; OTL<2.0 mm; TTL<10 mm. Claims 2-8 are dependent on claim 1, and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bao (2020/0249432), Son (2016/0109687) Ohtake (2011/0157721), Iyama (2009/0141368), Winterot (2008/0192338), Kondo (5,914,819), Suzuki (5,886,835), Nishina (4,997,265), and Ueda (4,805,999) disclose relevant lens assemblies, but fail to remedy the deficiencies of the prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872